Title: From Benjamin Franklin to Sartine: Two Letters, 22 December 1779
From: Franklin, Benjamin
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


I.
Sir
Passy Decr. 22. 1779.
They have written to me from England, that they propose to Send two Cartel Vessels with American Prisoners to Morlaix, one from Portsmouth, the other from Plymouth, in order to clear both Prisons at once. For this purpose they desire another Passport; which if your Excellency has no Objection to it, I Should be glad to send by the first Opportunity. I am, with the greatest Respect, Your Excellency’ &c.
M. De Sartine.
 
II.
sir
Passy, Dece. 22. 1779.
The Six Americans Seamen, viz (here name them) concerning whom I wrote to your Excellency the  of November past, are confined at Coutances. They had not named the Place to me distinctly in their first Letter. Their Boat is Stove to Pieces on the Beach. I beg your Excellency’s Order for their Discharge, and am with the greatest Respect Your Excellency’s &c.
M. De Sartine.
